               Case 2:20-cv-00939-MJP Document 12 Filed 01/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10           TALVEER GILL,                                   CASE NO. C20-939 MJP

11                                 Plaintiff,                ORDER DENYING STIPULATED
                                                             MOTION TO AMEND BRIEFING
12                  v.                                       SCHEDULE

13           PETER T. GAYNOR, et al,

14                                 Defendants.

15

16           The Court, having received and reviewed the Parties’ Stipulated Motion to Amend the

17   Briefing Schedule (Dkt. No. 11), makes the following findings:

18      1.      The motion contains no specific (or insufficient) facts to establish good cause for a
                continuance/revision and/or
19
        2.      The motion provides no suitable explanation as to why the existing case schedule
20              deadlines cannot be met.

21
             Therefore, IT IS ORDERED that the request to revise the existing case schedule is
22
     DENIED without prejudice to bring a renewed motion which cures the defects noted above and
23
     outlines a plan for meeting the revised deadlines.
24


     ORDER DENYING STIPULATED MOTION TO AMEND BRIEFING SCHEDULE - 1
             Case 2:20-cv-00939-MJP Document 12 Filed 01/21/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated January 21, 2021.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION TO AMEND BRIEFING SCHEDULE - 2
